Appeal by the defendant from a judgment of the Supreme Court, Queens County (Lisa, J.), rendered November 1, 1995, convicting him of robbery in the first degree (two counts), and robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court conducted a sufficient inquiry regarding the defendant’s request that his assigned counsel be relieved and properly denied his application to appoint a new counsel since he failed to demonstrate good cause for the substitution (see, *585People v Sides, 75 NY2d 822, 824-825; People v Outlaw, 184 AD2d 665; People v Gloster, 175 AD2d 258, 260). Furthermore, a review of the record reveals that the defendant received effective assistance of counsel (see, People v Baldi, 54 NY2d 137, 146-148).
Contrary to the defendant’s contention, the court complied with the mandates of Penal Law § 70.10 (2) and adequately set forth on the record its reasons for sentencing the defendant as a persistent felony offender (cf., People v Gaines, 136 AD2d 731).
The defendant’s remaining contentions are unpreserved for appellate review, without merit, or do not require reversal. Bracken, J. P., Pizzuto, Friedmann and McGinity, JJ;, concur.